UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-7123 Advantage Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 07/31/15 The following N-Q relates only to the Registrant's series listed below and does not affect the other series of the Registrant, which have a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q Form will be filed for these series as appropriate. Dreyfus Global Dynamic Bond Fund Dreyfus Global Real Return Fund Dreyfus Total Emerging Markets Fund Dynamic Total Return Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Advantage Funds Inc. Dreyfus Global Dynamic Bond Fund July 31, 2015 (Unaudited) Coupon Maturity Principal Bonds and Notes83.8% Rate (%) Date Amount ($) a Value ($) Consumer Discretionary3.8% Bertelsmann SE & Co., Sub. Notes EUR 3.50 4/23/75 100,000 b 102,602 Daimler Finance North America, Gtd. Notes 1.88 1/11/18 150,000 150,621 Enterprise Inns, First Mortgage Bonds GBP 6.50 12/6/18 33,000 54,820 Motability Operations Group, Gtd. Notes EUR 1.63 6/9/23 100,000 112,170 Motability Operations Group, Gtd. Notes GBP 5.25 9/28/16 55,000 89,894 Nielsen Finance, Gtd. Notes 5.00 4/15/22 33,000 32,835 Norcell Sweden Holding 3, Sr. Scd. Notes SEK 5.25 11/4/19 1,000,000 122,004 Unitymedia Hessen, Sr. Scd. Bonds EUR 6.25 1/15/29 100,000 123,553 Consumer Staples1.0% Altria Group, Gtd. Notes 9.95 11/10/38 50,000 82,062 China Culiangwang Beverages Holdings, Sr. Scd. Bonds, Ser. A CNY 7.00 4/12/16 80,000 10,339 China Culiangwang Beverages Holdings, Sr. Scd. Bonds, Ser. B CNY 10.00 4/12/16 27,056 3,584 PepsiCo, Sr. Unscd. Notes 0.54 7/17/17 38,000 b 38,032 Walgreens Boots Alliance, Gtd. Notes 4.80 11/18/44 68,000 63,953 Energy3.1% BP Capital Markets, Gtd. Notes GBP 4.33 12/10/18 100,000 168,998 Kinder Morgan, Gtd. Notes EUR 2.25 3/16/27 100,000 102,307 Petrobras Global Finance, Gtd. Notes 7.88 3/15/19 77,000 80,272 Shell International Finance, Gtd. Notes 0.76 5/11/20 137,000 b 136,839 Shell International Finance, Gtd. Notes 1.13 8/21/17 125,000 125,005 Statoil, Gtd. Notes 1.80 11/23/16 35,000 35,415 Financial20.6% Abbey National Treasury Services, Covered Notes GBP 0.88 1/20/17 100,000 b 156,443 Allied Irish Banks, Sr. Unscd. Notes EUR 2.75 4/16/19 100,000 115,110 Arsenal Securities, Sr. Scd. Bonds, Ser. A1 GBP 5.14 9/1/29 37,262 64,540 ASB Finance, Gtd. Notes GBP 1.41 10/23/15 100,000 b 156,499 BUPA Finance, Gtd. Notes GBP 7.50 7/4/16 50,000 82,300 Commonwealth Bank of Australia, Sr. Unscd. Notes GBP 3.88 12/14/15 50,000 78,927 Coventry Building Society, Covered Bonds GBP 0.87 3/17/20 100,000 b 156,351 Coventry Building Society, Sr. Unscd. Notes EUR 2.50 11/18/20 100,000 117,213 Danske Bank, Sub. Notes GBP 5.38 9/29/21 90,000 b 149,052 Dexia Credit Local, Govt. Gtd. Notes 2.25 1/30/19 250,000 254,908 Eksportfinans, Sr. Unscd. Notes 5.50 5/25/16 55,000 56,569 General Electric Capital, Gtd. Bonds 5.63 9/15/17 100,000 108,937 General Electric Capital, Gtd. Notes GBP 6.44 11/15/22 24,573 42,762 HSBC Bank, Sub. Notes GBP 5.38 11/4/30 95,000 b 163,595 Hutchison Ports Finance, Gtd. Bonds GBP 6.75 12/7/15 50,000 79,657 Landwirtschaftliche Rentenbank, Govt. Gtd. Notes AUD 2.67 1/27/16 80,000 b 58,585 Landwirtschaftliche Rentenbank, Govt. Gtd. Notes NZD 4.00 1/30/20 170,000 115,176 Lloyds Bank, Govt. Gtd. Notes GBP 1.50 5/2/17 100,000 157,700 Lloyds Bank, Sub. Notes AUD 13.00 12/19/21 65,000 b 53,590 Metropolitan Life Global Funding I, Scd. Bonds 0.49 7/14/16 150,000 b 150,091 Nationwide Building Society, Covered Bonds GBP 0.78 7/17/17 100,000 b 156,336 Nationwide Building Society, Jr. Sub. Notes GBP 6.88 3/11/49 100,000 b 157,258 Neder Financierings, Sr. Unscd. Notes 0.43 10/21/19 125,000 b 124,852 New Red Finance, Scd. Notes 6.00 4/1/22 32,000 c 33,114 Prudential, Sr. Unscd. Notes GBP 1.38 1/19/18 100,000 155,397 Royal Bank of Canada, Covered Bonds, 1.13 7/22/16 125,000 125,461 Royal Bank of Canada, Covered Bonds 1.88 2/5/21 135,000 135,498 RSA Insurance Group, Gtd. Notes GBP 9.38 5/20/39 50,000 b 93,678 Silverback Finance, Sr. Scd. Bonds EUR 3.13 2/25/37 120,000 127,790 Silverstone Master Issuer, Mortgage Backed Notes, Ser. A3 GBP 5.06 1/21/55 100,000 163,219 SLM Student Loan Trust, Ser. 2003-10, Asset-Backed Notes GBP 5.15 12/15/39 100,000 b 139,572 Tesco Property Finance 3, Mortgage Backed Bonds GBP 5.74 4/13/40 49,216 76,323 UBS, Sr. Unscd. Notes GBP 6.63 4/11/18 100,000 176,511 Vonovia Finance, Gtd. Notes EUR 1.50 3/31/25 84,000 87,731 Yorkshire Building Society, Sub. Notes GBP 4.13 11/20/24 100,000 b 157,799 Foreign/Governmental28.5% Asian Development Bank, Sr. Unscd. Notes 0.29 7/10/19 165,000 b 165,058 Brazilian Government, Bills BRL 0.00 1/1/18 1,000,000 d 218,001 Canadian Government, Bonds CAD 1.00 11/1/15 255,000 195,248 Dutch Government, Bonds 1.00 2/24/17 150,000 150,668 Ecuadorian Government, Notes 9.38 12/15/15 130,000 129,350 EUROFIMA, Sr. Unscd. Notes 5.25 4/7/16 130,000 134,161 European Bank for Reconstruction & Development, Sr. Unscd. Notes NOK 4.00 5/11/17 230,000 29,548 European Investment Bank, Sr. Unscd. Bonds GBP 0.65 1/5/16 120,000 b 187,489 FADE, Asset-Backed Bonds EUR 0.85 9/17/19 200,000 219,736 Finnish Government, Sr. Unscd. Notes GBP 0.62 2/25/16 100,000 b 156,233 French Development Agency, Unscd. Bonds 1.13 10/3/16 120,000 120,668 International Bank for Reconstruction & Development, Sr. Unscd. Notes 0.50 4/15/16 135,000 135,116 International Bank for Reconstruction & Development, Sr. Unscd. Notes NZD 4.63 2/26/19 350,000 242,470 Ivory Coast Government, Sr. Unscd. Bonds 5.75 12/31/32 100,000 b 92,789 KFW, Govt. Gtd. Bonds 1.13 8/6/18 188,000 187,765 KFW, Govt. Gtd. Notes NOK 3.38 8/18/17 300,000 38,434 KFW, Govt. Gtd. Notes NZD 3.75 6/14/18 100,000 67,462 Kommunalbanken, Sr. Unscd. Bonds 0.50 3/29/16 132,000 132,084 Mexican Government, Bonds, Ser. M MXN 4.75 6/14/18 6,470,000 402,668 Moroccan Government, Sr. Unscd. Notes EUR 4.50 10/5/20 80,000 96,794 MuniFin, Govt. Gtd. Notes 2.38 5/16/16 130,000 131,928 Nordic Investment Bank, Sr. Unscd. Notes NZD 4.13 3/16/17 150,000 100,696 Polish Government, Bonds, Ser. 0922 PLN 5.75 9/23/22 716,000 227,208 Singapore Government, Sr. Unscd. Bonds SGD 2.50 6/1/19 220,000 165,291 Spanish Government, Sr. Unscd. Bonds EUR 4.85 10/31/20 300,000 395,050 Swedish Export Credit, Sub. Notes 2.88 11/14/23 200,000 b,c 200,900 Transport for London, Sr. Unscd. Notes GBP 2.13 4/24/25 100,000 152,127 Treasury Corp. of Victoria, Govt. Gtd. Notes AUD 5.50 11/17/26 490,000 437,932 Turks & Caicos Islands, Govt. Gtd. Notes 3.20 2/22/16 130,000 131,866 United Kingdom Gilt, Bonds, Ser. 3MO GBP 1.25 11/22/17 320,000 e 707,098 United Kingdom Gilt, Bonds GBP 1.75 9/7/22 60,000 94,083 Health Care1.5% Labco, Sr. Scd. Notes EUR 8.50 1/15/18 100,000 115,042 Roche Holdings, Gtd. Notes 0.37 9/29/17 200,000 b 199,617 Industrial1.7% AA Bond Co., Sr. Scd. Notes GBP 4.25 7/31/20 100,000 163,661 Volkswagen Financial Services, Gtd. Notes GBP 1.75 8/21/17 113,000 177,909 Information Technology.2% First Data, Sr. Scd. Notes 7.38 6/15/19 36,000 Telecommunication Services1.6% Altice, Gtd. Bonds EUR 6.25 2/15/25 100,000 106,494 British Telecom, Sr. Unscd. Notes GBP 7.50 12/7/16 11,000 18,754 Numericable-SFR, Sr. Scd. Bonds EUR 5.63 5/15/24 100,000 113,037 Sprint Communications, Sr. Unscd. Debs. 9.25 4/15/22 80,000 84,400 U.S. Government Securities18.8% U.S. Treasury Inflation Protected Securities, Notes, 0.13%, 4/15/20 1,066,076 f 1,066,159 U.S. Treasury Notes: 0.88%, 2/28/17 2,025,000 2,035,917 2.00%, 2/15/25 778,800 765,414 Utilities3.0% Centrica, Sr. Unscd. Notes GBP 5.50 10/24/16 50,000 82,014 E.ON International Finance, Gtd. Notes GBP 6.00 10/30/19 50,000 89,630 NET4GAS, Sr. Unscd. Notes EUR 2.50 7/28/21 100,000 115,618 RWE, Jr. Sub. Notes EUR 4.63 9/29/49 65,000 b 71,720 SPP Infrastructure Financing, Gtd. Bonds EUR 2.63 2/12/25 100,000 102,464 SSE, Sub. Notes GBP 5.45 9/29/49 100,000 b 156,847 Total Bonds and Notes (cost $17,711,720) Common Stocks2.1% Shares Value ($) Exchange-Traded Funds SPDR Barclays Emerging Markets Local Bond ETF (cost $460,251) 16,800 g Principal Short-Term Investments9.2% Amount ($) Value ($) U.S. Treasury Bills: 0.02%, 8/27/15 1,530,000 1,529,962 0.02%, 11/5/15 350,000 349,926 Total Short-Term Investments (cost $1,879,962) Other Investment5.0% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,027,197) 1,027,197 h Total Investments (cost $21,079,130) % Liabilities, Less Cash and Receivables %) ) Net Assets % ETF Exchange-Traded Fund a Principal amount stated in U.S. Dollars unless otherwise noted. AUDAustralian Dollar BRLBrazilian Real CADCanadian Dollar CNYChinese Yuan Renminbi EUREuro GBPBritish Pound MXNMexican New Peso NOKNorwegian Krone NZDNew Zealand Dollar PLNPolish Zloty SEKSwedish Krona SGDSingapore Dollar b Variable rate securityinterest rate subject to periodic change. c Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2015, these securities were valued at $234,014 or 1.1% of net assets. d Security issued with a zero coupon. Income is recognized through the accretion of discount. e Principal amount for accrual purposes is periodically adjusted based on changes in the British Consumer Price Index. f Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. g Non-income producing security. h Investment in affiliated money market mutual fund. At July 31, 2015, net unrealized depreciation on investments was $519,272 of which $45,356 related to appreciated investment securities and $564,628 related to depreciated investment securities. At July 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Corporate Bonds 36.5 Foreign/Governmental 28.5 U.S. Government Securities 18.8 Short-Term/Money Market Investment 14.2 Common Stocks 2.1 † Based on net assets. STATEMENT OF FINANCIAL FUTURES July 31, 2015 (Unaudited) Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 7/31/2015 ($) Financial Futures Short Long Gilt 2 (366,362 ) September 2015 (4,991 ) U.S. Treasury 5 Year Notes 25 (2,996,094 ) September 2015 (17,225 ) ) STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS July 31, 2015 (Unaudited) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: British Pound, Expiring 8/3/2015 a 67,274 104,918 105,058 140 Danish Krone, Expiring: 8/13/2015 a 1,871,608 282,881 275,522 (7,359 ) 8/13/2015 b 175,000 25,798 25,762 (36 ) Euro, Expiring: 8/3/2015 a 370,297 404,379 406,679 2,300 8/13/2015 c 217,939 241,516 239,391 (2,125 ) Norwegian Krone, Expiring: 8/13/2015 b 240,197 30,409 29,397 (1,012 ) 8/13/2015 d 1,115,635 148,868 136,538 (12,330 ) Sales: Proceeds ($) Australian Dollar, Expiring: 8/13/2015 a 846,718 653,014 618,435 34,579 8/13/2015 c 55,001 40,716 40,172 544 Brazilian Real, Expiring 8/13/2015 b 2,218,000 657,548 644,654 12,894 British Pound, Expiring: 8/13/2015 a 919,538 1,426,578 1,435,862 (9,284 ) 8/13/2015 b 178,306 277,897 278,426 (529 ) 8/13/2015 c 2,032,020 3,095,544 3,173,005 (77,461 ) 8/13/2015 d 19,000 29,636 29,669 (33 ) Canadian Dollar, Expiring 8/13/2015 a 256,106 207,753 195,804 11,949 Euro, Expiring: 8/13/2015 a 1,193,300 1,321,936 1,310,757 11,179 8/13/2015 b 593,273 662,125 651,669 10,456 8/13/2015 c 105,717 116,181 116,123 58 8/13/2015 d 419,000 466,896 460,243 6,653 Japanese Yen, Expiring 8/13/2015 a 99,000 800 799 1 Mexican New Peso, Expiring: 8/13/2015 a 2,914,135 187,155 180,688 6,467 8/13/2015 b 1,458,748 90,812 90,448 364 8/13/2015 c 1,229,048 78,043 76,206 1,837 8/13/2015 d 906,039 55,705 56,178 (472 ) New Zealand Dollar, Expiring: 8/4/2015 a 3,400 2,252 2,244 8 8/13/2015 a 605,640 449,973 399,351 50,622 8/13/2015 b 141,000 92,784 92,973 (189 ) 8/13/2015 c 213,708 141,251 140,916 335 Norwegian Krone, Expiring 8/13/2015 c 1,927,000 241,516 235,838 5,678 Polish Zloty, Expiring: 8/13/2015 a 360,000 93,734 95,400 (1,666 ) 8/13/2015 b 319,000 87,146 84,535 2,611 8/13/2015 c 299,455 79,204 79,356 (152 ) 8/13/2015 d 290,888 78,705 77,086 1,619 Singapore Dollar, Expiring: 8/13/2015 a 149,490 112,279 108,922 3,357 8/13/2015 c 46,618 34,039 33,967 72 8/13/2015 d 36,535 27,027 26,621 406 South Korean Won, Expiring: 8/13/2015 a 93,418,000 82,285 79,800 2,485 8/13/2015 b 23,591,000 20,276 20,152 124 Swedish Krona, Expiring: 8/13/2015 a 155,000 18,081 17,971 110 8/13/2015 b 728,000 84,903 84,407 496 8/13/2015 d 1,072,417 129,509 124,340 5,169 Gross Unrealized Appreciation -20421.9 Gross Unrealized Depreciation ) 80362.92 59,865 59941.02 (76 ) Counterparties: a Royal Bank of Scotland b UBS c JP Morgan Chase Bank d Barclays Bank The following is a summary of the inputs used as of July 31, 2015 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Corporate Bonds+ - 7,498,698 - Exchange-Traded Funds 440,664 - - Foreign Government - 5,845,921 - Mutual Funds 1,027,197 - - U.S. Treasury - 5,747,378 - Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - 172,513 - Liabilities ($) Other Financial Instruments: Financial Futures++ (22,216 ) - - ) Forward Foreign Currency Exchange Contracts++ - (112,648 ) - ) + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in equity securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized within Level 1 of the fair value hierarchy. Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) and financial futures (other than those traded on an exchange) are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board. Debt securities for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other debt securities are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service approved by the fund's Board. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized within Level 3 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at period end is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Global Real Return Fund July 31, 2015 (Unaudited) Coupon Maturity Principal Bonds And Notes22.0% Rate (%) Date Amount ($) a Value ($) Australia6.3% Australian Goverment, Sr. Unscd. Bonds AUD 3.75 4/21/37 11,555,000 8,927,607 Australian Goverment, Sr. Unscd. Bonds, Ser. 140 AUD 4.50 4/21/33 10,220,000 8,745,052 Australian Goverment, Sr. Unscd. Bonds, Ser. 136 AUD 4.75 4/21/27 4,475,000 3,864,823 New South Wales Treasury, Govt. Gtd. Notes, Ser. CIB1 AUD 2.75 11/20/25 3,380,400 b 3,618,447 Queensland Treasury, Govt. Gtd. Notes, Ser. 24 AUD 5.75 7/22/24 6,232,000 5,484,595 Treasury Corp. of Victoria, Govt. Gtd. Notes AUD 5.50 11/17/26 5,136,000 4,590,246 Brazil.4% Petrobras Global Finance, Gtd. Notes 6.75 1/27/41 1,090,000 912,875 Petrobras Global Finance, Gtd. Notes 7.88 3/15/19 1,124,000 1,171,770 France.4% Altice, Gtd. Bonds EUR 6.25 2/15/25 1,364,000 1,452,585 Altice, Gtd. Bonds EUR 7.25 5/15/22 340,000 382,040 Numericable-SFR, Sr. Scd. Bonds EUR 5.63 5/15/24 552,000 623,966 Netherlands1.5% Netherlands Government, Bonds 0.25 9/12/15 8,420,000 New Zealand1.9% New Zealand Government, Sr. Unscd. Bonds NZD 2.00 9/20/25 2,688,000 c 1,872,989 New Zealand Government, Sr. Unscd. Bonds, Ser. 0427 NZD 4.50 4/15/27 5,988,000 4,389,333 New Zealand Government, Sr. Unscd. Bonds, Ser. 521 NZD 6.00 5/15/21 5,633,000 4,352,096 United Kingdom6.8% Anglian Water Services Financing, Sr. Scd. Notes, Ser. A8 GBP 3.67 7/30/24 151,000 d 438,524 Arqiva Broadcast Finance, Sr. Scd. Notes GBP 9.50 3/31/20 897,000 1,548,538 British Telecommunications, Sr. Unscd. Notes GBP 3.50 4/25/25 287,000 d 860,843 Brookfield Strategic Real Estate Partners II Center Parks, Scd. Bonds GBP 7.00 2/28/42 212,000 340,587 Centrica, Sub. Bonds GBP 5.25 4/10/75 948,000 e 1,469,796 Dwr Cymru Financing, Asset Backed Notes GBP 1.86 3/31/48 150,000 d 393,932 High Speed Rail Finance 1, Sr. Scd. Notes GBP 1.57 11/1/38 268,000 d 542,855 Motability Operations Group, Gtd. Notes EUR 1.63 6/9/23 727,000 815,477 National Grid Electricity Transmission, Insured Bonds GBP 2.98 7/8/18 222,000 d 549,443 National Grid Gas, Gtd. Bonds GBP 4.19 12/14/22 745,000 d 2,295,265 Network Rail Infrastructure Finance, Govt. Gtd. Notes, Ser. RPI GBP 1.75 11/22/27 865,000 d 2,199,486 Scotland Gas Network, Insured Notes, Ser. A2S GBP 2.13 10/21/22 300,000 d 703,022 Tesco Property Finance 3, Mortgage-Backed Bonds GBP 5.74 4/13/40 1,314,078 2,037,821 TESCO, Sr. Unscd. Notes GBP 3.32 11/5/25 245,000 d 615,079 TESCO, Sr. Unscd. Notes GBP 4.00 9/8/16 578,000 d 1,419,713 TESCO, Sr. Unscd. Notes GBP 6.13 2/24/22 364,000 621,872 United Kingdom Gilt, Bonds GBP 4.75 9/7/15 13,235,173 20,745,646 United States4.7% Sprint, Gtd. Notes 7.13 6/15/24 1,584,000 1,453,320 Sprint, Gtd. Notes 7.88 9/15/23 2,272,000 2,183,960 Sprint Capital, Gtd. Notes 8.75 3/15/32 2,347,000 2,226,716 Sprint Communications, Sr. Unscd. Debs. 9.25 4/15/22 404,000 426,220 U.S. Treasury Bonds 3.00 5/15/45 2,802,300 2,841,706 U.S. Treasury Notes 1.50 8/31/18 16,737,300 16,971,354 Total Bonds And Notes (cost $126,837,059) Common Stocks54.6% Shares Value ($) Australia1.5% Dexus Property Group 1,005,570 5,718,477 Newcrest Mining 307,364 f 2,532,010 Canada2.2% Agnico Eagle Mines 23,960 530,185 Alacer Gold 76,493 f 156,747 Alamos Gold, Cl. A 107,424 f 349,086 AuRico Metals 1 f 0 Barrick Gold 253,580 1,790,275 Centerra Gold 79,564 397,866 Detour Gold 66,577 f 645,993 Eldorado Gold 354,974 1,221,381 IAMGOLD 358,012 f 544,744 Kinross Gold 172,795 f 317,091 New Gold 235,924 f 521,329 OceanaGold 137,079 236,876 Primero Mining 186,630 f 483,752 Silver Wheaton 313,270 4,100,763 Yamana Gold 372,641 737,959 Denmark.6% TDC 470,290 Finland.4% Nokia 308,322 France3.5% Sanofi 70,739 7,611,198 Vivendi 461,821 12,139,703 Germany3.5% Bayer 67,290 9,924,931 Brenntag 81,399 4,526,140 Rocket Internet 15,569 f,g 559,895 SAP 31,355 2,247,268 Telefonica Deutschland Holding 397,448 2,468,391 Israel.3% Bank Hapoalim 290,646 Japan4.2% Japan Tobacco 318,000 12,350,773 Skylark 98,900 1,431,610 SoftBank Group 135,000 7,495,340 TOPCON 91,900 2,065,127 Mexico.1% Fresnillo 64,934 Netherlands3.6% RELX 435,636 7,257,889 Wolters Kluwer 387,704 12,850,514 New Zealand.7% Spark New Zealand 1,878,037 South Africa.1% Gold Fields 236,148 Sweden1.0% TeliaSonera 900,384 Switzerland4.1% Novartis 106,379 11,052,936 Roche Holding 40,308 11,642,309 United Kingdom10.7% BAE Systems 575,230 4,313,664 British American Tobacco 125,049 7,422,679 Centrica 2,839,453 11,817,197 GlaxoSmithKline 341,790 7,451,219 Infinis Energy 361,024 787,899 National Grid 415,563 5,536,297 Randgold Resources 10,575 637,786 Royal Dutch Shell, Cl. B 219,889 6,388,748 United Utilities Group 409,278 5,701,194 Vodafone Group 1,512,813 5,713,654 Willis Group Holdings 27,934 1,298,652 Wolseley 42,046 2,794,531 United States18.1% Abbott Laboratories 125,966 6,385,217 Accenture, Cl. A 101,486 10,464,221 CA 196,233 5,717,248 CMS Energy 328,733 11,262,393 Dun & Bradstreet 29,584 3,691,196 Eversource Energy 178,470 8,873,528 Express Scripts Holding 36,251 f 3,265,128 Merck & Co. 97,752 5,763,458 Microsoft 280,400 13,094,680 PowerShares DB Gold Fund 362,445 f,h 13,037,183 Reynolds American 87,361 7,494,700 Sprint 868,470 f 2,926,744 Sysco 167,908 6,096,739 Trimble Navigation 115,707 f 2,672,832 Total Common Stocks (cost $299,158,945) Number of Options Purchased.2% Contracts Value ($) Call Options.0% CBOE Volatility Index, September 2015 @ 21 1,101 80,373 FTSE 100 Index Futures, September 2015 @ GBP 6,800 820 29,438 Put Options.2% DJ Euro Stoxx 50, September 2015 @ EUR 3,200 825 111,623 DJ Euro Stoxx 50, September 2015 @ EUR 3,400 290 115,507 FTSE 100 Index Futures, September 2015 @ GBP 6,700 263 593,854 Total Options Purchased (cost $1,223,186) Principal Short-Term Investments15.7% Amount ($) Value ($) U.S. Treasury Bills: 0.00%, 11/5/15 50,946,000 50,935,199 0.00%, 1/7/16 28,887,400 28,873,216 0.02%, 8/27/15 7,973,500 7,973,301 Total Short-Term Investments (cost $87,786,971) Other Investments4.9% Shares Value ($) Registered Investment Companies; Dreyfus Institutional Preferred Plus Money Market Fund 19,596,733 i 19,596,733 Franklin Convertible Securities Fund 411,547 7,621,855 Total Other Investments (cost $27,288,291) Total Investments (cost $542,294,452) % Cash and Receivables (Net) % Net Assets % a Principal amount stated in U.S. Dollars unless otherwise noted. AUD Australian Dollar EUR Euro GBP British Pound NZD New Zealand Dollar b Principal amount for accrual purposes is periodically adjusted based on changes in the Australian Consumer Price Index. c Principal amount for accrual purposes is periodically adjusted based on changes in the New Zealand Consumer Price Index. d Principal amount for accrual purposes is periodically adjusted based on changes in the British Consumer Price Index. e Variable rate securityinterest rate subject to periodic change. f Non-income producing security. g Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2015, this security was valued at $559,895 or 0.1% of net assets. h Investment in non-controlled affiliates (cost $15,924,717). i Investment in affiliated money market mutual fund. At July 31, 2015, net unrealized appreciation on investments was $767,676 of which $29,611,460 related to appreciated investment securities and $28,843,784 related to depreciated investment securities. At July 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Short-Term/Money Market Investments 19.2 Foreign/Governmental 13.5 Health Care 9.5 Utilities 7.9 Consumer Services 7.8 Basic Materials 5.6 Telecommunications 5.6 Corporate Bonds 5.0 Consumer Goods 4.9 Technology 4.6 Industrial 3.6 U.S. Government Securities 3.5 Exchange-Traded Funds 2.3 Financial 1.6 Mutual Funds: Domestic 1.4 Oil & Gas 1.2 Options Purchased .2 † Based on net assets. STATEMENT OF FINANCIAL FUTURES July 31, 2015 (Unaudited) Unrealized Market Value Apperication Covered by (Depreciation) Contracts Contracts ($) Expiration at 7/31/2015 ($) Financial Futures Short FTSE 100 Index 125 (12,988,990 ) September 2015 174,019 Standard & Poor's 500 130 (68,198,000 ) September 2015 (22,686 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) STATEMENT OF OPTIONS WRITTEN July 31, 2015 (Unaudited) Number of Contracts Value ($) Call Options: DJ Euro Stoxx 50, September 2015 @ EUR 3,800 300 (66,360 ) FTSE 100 Index Futures, August 2015 @ GBP 6,800 270 (9,693 ) Put Options: DJ Euro Stoxx 50, September 2015 @ EUR 3,050 290 (18,183 ) FTSE 100 Index Futures, September 2015 @ GBP 6,300 263 (141,757 ) (premiums received $563,540) ) EUR- Euro GBP- British Pound STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS April 30, 2015 (Unaudited) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Australian Dollar, Expiring: 8/14/2015 a 1,218,308 934,623 889,784 (44,839 ) 9/11/2015 a 602,159 459,247 439,074 (20,173 ) British Pound, Expiring 8/3/2015 b 1,050,312 1,637,594 1,640,215 2,621 Canadian Dollar, Expiring: 8/4/2015 a 49,494 37,967 37,843 (124 ) 8/5/2015 c 197,117 151,188 150,719 (469 ) Euro, Expiring: 8/3/2015 a 12,197 13,394 13,395 1 10/15/2015 d 1,326,101 1,453,965 1,458,008 4,043 Israeli Shekel, Expiring: 8/14/2015 a 880,878 233,344 233,480 136 8/14/2015 b 921,875 244,619 244,347 (272 ) Japanese Yen, Expiring: 8/3/2015 b 6,658,716 53,867 53,727 (140 ) 8/4/2015 b 4,290,114 34,522 34,616 94 8/5/2015 b 25,829,545 207,932 208,412 480 New Zealand Dollar, Expiring 8/14/2015 a 376,279 257,498 248,091 (9,407 ) Norwegian Krone, Expiring: 8/14/2015 b 12,122,380 1,563,212 1,483,576 (79,636 ) 8/14/2015 c 48,782,101 6,375,711 5,970,111 (405,600 ) Swiss Franc, Expiring 9/11/2015 c 8,006,105 8,542,658 8,297,565 (245,093 ) Sales: Proceeds ($) Australian Dollar, Expiring: 8/14/2015 a 1,255,486 987,056 916,936 70,120 8/14/2015 b 76,098,865 59,726,138 55,578,338 4,147,800 British Pound, Expiring: 10/15/2015 a 87,528,981 135,688,222 136,618,023 (929,801 ) 10/15/2015 b 1,745,195 2,712,739 2,723,956 (11,217 ) 10/15/2015 d 1,138,628 1,762,785 1,777,207 (14,422 ) Canadian Dollar, Expiring: 8/14/2015 a 4,469,551 3,624,080 3,417,138 206,942 8/14/2015 b 11,419,414 9,426,098 8,730,567 695,531 8/14/2015 c 117,429 94,800 89,779 5,021 8/14/2015 d 542,535 426,198 414,788 11,410 Euro, Expiring: 8/3/2015 d 1,326,101 1,452,465 1,456,389 (3,924 ) 10/15/2015 a 333,876 363,972 367,086 (3,114 ) 10/15/2015 d 80,768,284 88,772,435 88,802,292 (29,857 ) Israeli Shekel, Expiring 8/14/2015 b 6,587,866 1,696,584 1,746,140 (49,556 ) 8/14/2015 c 1,315,546 343,914 348,691 (4,777 ) New Zealand Dollar, Expiring: 8/14/2015 a 458,224 341,453 302,120 39,333 8/14/2015 b 21,634,089 16,044,292 14,263,978 1,780,314 South African Rand, Expiring 10/15/2015 a 2,598,415 204,832 202,610 2,222 10/15/2015 d 5,982,190 474,761 466,457 8,304 Swedish Krona, Expiring 8/14/2015 b 35,304,218 4,216,690 4,093,381 123,309 Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: a JP Morgan Chase Bank b Royal Bank of Scotland c Barclays Bank d UBS The following is a summary of the inputs used as of July 31, 2015 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Corporate Bonds+ - 27,685,705 - Equity Securities - Domestic Common Stocks+ 87,708,084 - - Equity Securities - Foreign Common Stocks+ 203,549,736 - - Exchange-Traded Funds 13,037,183 - - Foreign Government - 75,009,714 - Mutual Funds 27,218,588 - - U.S. Treasury 107,594,776 - - Other Financial Instruments: Financial Futures++ 174,019 - - Forward Foreign Currency Exchange Contracts++ - 7,097,681 - Options Purchased 930,795 - - Liabilities ($) Other Financial Instruments: Financial Futures++ (22,686 ) - - ) Forward Foreign Currency Exchange Contracts++ - (1,852,421 ) - ) Options Written (235,993 ) - - ) + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in equity securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized within Level 1 of the fair value hierarchy. Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) and financial futures (other than those traded on an exchange) are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board. Debt securities for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other debt securities are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service approved by the fund's Board. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized within Level 3 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at period end July 31, 2015 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Options: The fund may purchase and write (sell) put and call options to hedge against changes in interest rates, foreign currencies, or as a substitute for an investment. The fund is subject to interest rate risk and currency risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument decreases between those dates. As a writer of an option, the fund may have no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option. There is a risk of loss from a change in value of such options which may exceed the related premiums received. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Advantage Funds Inc. Dreyfus Total Emerging Markets Fund July 31, 2015 (Unaudited) Coupon Maturity Principal Bonds And Notes28.9% Rate (%) Date Amount ($) a Value ($) Argentina.5% Argentine Government, Sr. Unscd. Notes 9.95 6/9/21 160,000 b 158,400 Argentine Government, Sr. Unscd. Notes ARS 5.83 12/31/33 135,000 c,d 45,395 YPF, Sr. Unscd. Notes 8.50 7/28/25 155,000 b 149,714 Brazil3.7% Banco Nacional de Desenvolvimento Economico e Social, Sr. Unscd. Notes 5.75 9/26/23 200,000 199,980 Brazil Minas, Govt. Gtd. Notes 5.33 2/15/28 915,000 855,525 Brazilian Government, Treasury Bills BRL 0.00 4/1/16 450,000 e 120,424 Brazilian Government, Sr. Notes, Ser. F BRL 10.00 1/1/17 1,340,000 379,507 Brazilian Government, Notes, Ser. F BRL 10.00 1/1/23 2,950,000 760,269 Embraer Netherlands, Gtd. Notes, 5.05 6/15/25 150,000 147,000 Oi, Sr. Unscd. Notes 5.75 2/10/22 285,000 227,202 Chile.8% AES Gener, Unscd. Notes 5.00 7/14/25 200,000 b 204,418 Tanner Servicios Financieros, Sr. Unscd. Notes 4.38 3/13/18 395,000 404,445 China1.1% China Cinda Finance 2014, Gtd. Notes 5.63 5/14/24 435,000 b 459,969 Sinopec Group Overseas Development 2015, Gtd. Notes 2.50 4/28/20 320,000 b 315,320 Colombia2.4% Colombian Government, Sr. Unscd. Bonds 5.63 2/26/44 200,000 204,000 Colombian Government, Bonds, Ser. B COP 7.00 5/4/22 329,000,000 116,024 Colombian Government, Bonds, Ser. B COP 7.75 9/18/30 591,600,000 202,135 Colombian Government, Bonds, Ser. B COP 10.00 7/24/24 809,300,000 334,028 Ecopetrol, Sr. Unscd. Notes 5.38 6/26/26 145,000 140,868 Emgesa, Sr. Unscd. Notes COP 8.75 1/25/21 237,000,000 87,933 Empresas Publicas de Medellin, Sr. Unscd. Notes COP 7.63 9/10/24 230,000,000 b 77,865 Empresas Publicas de Medellin, Sr. Unscd. Notes COP 8.38 2/1/21 999,000,000 366,820 Findeter, Sr. Unscd. Notes COP 7.88 8/12/24 450,000,000 b 154,680 Pacific Rubiales Energy, Gtd. Notes 7.25 12/12/21 140,000 99,400 Dominican Republic.2% Dominican Republic Government, Sr. Unscd. Bonds 7.45 4/30/44 110,000 Ghana.2% Ghana Government, Sr. Unscd. Notes 8.50 10/4/17 150,000 Indonesia2.0% Indonesian Government, Sr. Unscd. Notes 4.63 4/15/43 260,000 235,950 Indonesian Government, Sr. Unscd. Bonds, Ser. FR64 IDR 6.13 5/15/28 5,910,000,000 349,703 Indonesian Government, Sr. Unscd. Bonds, Ser. FR68 IDR 8.38 3/15/34 5,090,000,000 361,554 Pertamina Persero, Sr. Unscd. Notes 4.30 5/20/23 200,000 b 193,040 Pertamina Persero, Sr. Unscd. Notes 4.30 5/20/23 320,000 308,864 Ivory Coast.5% Ivory Coast Government, Sr. Unscd. Notes, 5.38 7/23/24 410,000 Jamaica.2% Digicel Group, Sr. Unscd. Notes, 7.13 4/1/22 200,000 Kazakhstan.5% KazAgro National Management Holding, Sr. Unscd. Notes, 4.63 5/24/23 200,000 176,250 Kazakhstan Temir Zholy Finance, Gtd. Notes, 6.95 7/10/42 200,000 b 181,860 Mexico3.6% America Movil, Sr. Unscd. Notes, MXN 6.00 6/9/19 3,470,000 217,213 American Movil, Gtd. Bonds, MXN 8.46 12/18/36 1,900,000 116,185 Comision Federal de Electricidad, Sr. Unscd. Bonds, MXN 7.35 11/25/25 4,400,000 267,528 Comision Federal de Electricidad, Sr. Unscd. Notes, 5.75 2/14/42 200,000 197,750 Metalsa, Gtd. Notes, 4.90 4/24/23 150,000 b 139,687 Mexican Government, Bonds, Ser. M 10, MXN 8.50 12/13/18 1,375,000 94,736 Mexichem, Gtd. Notes, 5.88 9/17/44 200,000 b 187,750 Petroleos Mexicanos, Gtd. Bonds, 5.50 6/27/44 305,000 283,650 Petroleos Mexicanos, Gtd. Notes, MXN 7.19 9/12/24 2,075,000 126,786 Petroleos Mexicanos, Gtd. Notes, MXN 7.19 9/12/24 6,410,000 b 391,661 Petroleos Mexicanos, Gtd. Notes, MXN 7.65 11/24/21 3,365,000 216,027 Red Carreteras de Occidente, Sr. Scd. Notes, MXN 9.00 6/10/28 3,140,000 b 192,313 Tenedora Nemak, Sr. Unscd. Notes, 5.50 2/28/23 200,000 206,000 Morocco.3% OCP, Sr. Unscd. Notes, 6.88 4/25/44 200,000 Panama.9% AES Panama, Sr. Unscd. Bonds, 6.00 6/25/22 280,000 b 283,920 Global Bank, Sr. Unscd. Notes, 5.13 10/30/19 230,000 b 238,338 Panamanian Government, Sr. Unscd. Bonds, Ser. A, 5.63 7/25/22 100,000 109,775 Peru.7% BBVA Banco Continental, Sub. Notes, 5.25 9/22/29 160,000 b,c 162,400 Corporacion Financiera de Desarrollo, Sr. Unscd. Notes, 4.75 7/15/25 215,000 b 218,225 Peruvian Government, Bonds, PEN 6.71 2/12/55 170,000 48,896 Southern Copper, Sr. Unscd. Notes, 5.88 4/23/45 105,000 96,445 Poland1.5% Polish Government, Bonds, Ser. 0725, PLN 3.25 7/25/25 1,825,000 497,749 Polish Government, Bonds, Ser. 0922, PLN 5.75 9/23/22 1,780,000 564,847 Russia1.9% AHML Finance, Sr. Unscd. Notes, RUB 7.75 2/13/18 5,000,000 73,414 RusHydro, Sr. Unscd. Notes, RUB 7.88 10/28/15 14,400,000 231,071 Russian Agricultural Bank, Sr. Unscd. Notes, 5.30 12/27/17 400,000 399,000 Russian Agricultural Bank, Sr. Unscd. Notes, 7.75 5/29/18 335,000 350,343 Russian Agricultural Bank, Sr. Unscd. Notes, RUB 7.88 2/7/18 6,900,000 100,427 Vnesheconombank, Sr. Unscd. Notes, 6.03 7/5/22 290,000 268,111 South Africa2.0% South African Government, Bonds, Ser. R213, ZAR 7.00 2/28/31 5,648,000 384,280 South African Government, Bonds, Ser. 2023, ZAR 7.75 2/28/23 695,000 53,800 South African Government, Bonds, Ser. R186, ZAR 10.50 12/21/26 7,230,000 665,833 Transnet, Sr. Unscd. Notes, 4.00 7/26/22 225,000 216,148 Transnet, Sr. Unscd. Notes, ZAR 9.50 5/13/21 2,200,000 b 171,625 Spain.5% CEMEX Espana, Sr. Scd. Notes, 9.88 4/30/19 300,000 Thailand.7% Thai Government, Sr. Unscd. Bonds, Ser. ILB, THB 1.20 7/14/21 10,400,000 f 303,338 Thai Government, Unscd. Bonds, Ser. ILB, THB 1.25 3/12/28 7,950,000 f 207,839 Turkey3.8% Akbank TAS, Sr. Unscd. Notes, 4.00 1/24/20 200,000 b 195,300 Arcelik, Sr. Unscd. Notes, 5.00 4/3/23 330,000 313,913 Export Credit Bank of Turkey Sr. Unscd. Bonds, 5.00 9/23/21 310,000 312,713 Turkish Government, Bonds, Ser. 5Y, TRY 6.30 2/14/18 920,000 308,758 Turkish Government, Bonds, TRY 8.80 9/27/23 1,335,000 466,101 Turkish Government, Bonds, TRY 10.40 3/20/24 1,230,000 470,055 Turkish Government, Bonds, TRY 10.50 1/15/20 1,131,846 425,193 Turkiye Vakiflar Bankasi, Sr. Unscd. Notes, 5.00 10/31/18 270,000 b 277,393 United Arab Emirates.2% DP World, Sr. Unscd. Notes, 6.85 7/2/37 140,000 United Kingdom.3% King Power Capital, Gtd. Bonds, 5.63 11/3/24 235,000 Uruguay.2% Uruguayan Government, Sr. Unscd. Notes, UYU 4.38 12/15/28 3,200,000 Vietnam.2% Vietnam Government Sr. Unscd. Bonds, 6.75 1/29/20 140,000 Total Bonds And Notes (cost $24,181,276) Common Stocks66.9% Shares Value ($) Brazil2.4% Grupo BTG Pactual 109,600 823,292 Multiplus 57,200 689,116 Raia Drogasil 18,800 238,902 China16.9% ANTA Sports Products 568,000 1,456,579 Beijing Capital International Airport, Cl. H 978,000 1,007,987 China Construction Bank, Cl. H 1,814,000 1,481,189 CRRC, Cl. H 773,000 g 975,187 CSPC Pharmaceutical Group 556,000 509,217 Lenovo Group 424,000 459,972 PICC Property & Casualty, Cl. H 508,000 1,057,637 Ping An Insurance Group Company of China, Cl. H 70,000 402,719 Shanghai Pharmaceuticals Holding, Cl. H 450,000 1,065,748 Sihuan Pharmaceutical Holdings Group 1,177,000 669,552 Sinotrans, Cl. H 1,544,000 950,025 Tencent Holdings 123,000 2,295,848 WuXi PharmaTech, ADR 3,912 g 162,348 Colombia1.2% Bancolombia, ADR 20,560 793,616 Grupo Aval Acciones y Valores, ADR 7,078 61,225 Hong Kong4.1% Haier Electronics Group 330,000 775,589 PAX Global Technology 896,000 g 1,430,863 Sino Biopharmaceutical 692,000 802,482 Hungary1.0% Richter Gedeon 46,493 India5.7% Dr. Reddy's Laboratories, ADR 6,294 405,019 ICICI Bank, ADR 159,120 1,602,338 Reliance Industries, GDR 40,920 b 1,274,658 State Bank of India, GDR 10,298 430,971 Vedanta, ADR 53,494 430,627 Indonesia1.2% Bank Negara Indonesia 2,511,000 Malaysia.6% Malayan Banking 186,500 Mexico5.3% Arca Continental 84,700 508,699 Controladora Vuela Compania de Aviacion, ADR 129,340 g 1,787,479 Grupo Aeroportuario del Centro Norte 46,700 g 259,288 Grupo Aeroportuario del Pacifico, Cl. B 34,700 g 273,831 Grupo Financiero Banorte, Ser. O 196,800 1,039,666 Peru1.4% Credicorp 7,690 Philippines1.4% Metropolitan Bank & Trust 542,454 Russia.7% Sberbank of Russia, ADR 104,605 Singapore1.4% Hutchison Port Holdings Trust 1,674,800 South Africa.5% The Foschini Group 34,357 South Korea10.4% BGF Retail 9,625 1,636,863 Korea Electric Power 19,980 869,104 Korea Investment Holdings 15,137 804,616 LG Household & Health Care 955 699,427 Samsung Electronics 1,955 1,979,810 Sansung Life & Science 9,348 g 591,165 SK Telecom 4,788 1,020,900 Taiwan5.2% Advanced Semiconductor Engineering 518,158 599,046 Eclat Textile 43,000 631,281 Fubon Financial Holding 615,200 1,122,390 Largan Precision 10,000 1,015,156 Powertech Technology 222,000 416,274 Thailand3.4% Jasmine Broadband Internet Infrastructure Fund, Cl. F 2,099,836 589,825 Thai Beverage 2,659,500 1,463,660 Thai Union Frozen Products 769,200 412,481 Turkey1.2% Turkiye Halk Bankasi 202,550 United Arab Emirates1.5% Abu Dhabi Commercial Bank 230,458 519,554 Emaar Properties 282,129 606,853 United Kingdom.4% Atlas Mara 46,170 g United States1.0% iShares MSCI Emerging Markets ETF 19,133 Total Common Stocks (cost $49,683,572) Preferred Stocks1.7% Brazil Itau Unibanco Holding (cost $1,596,840) 145,570 Principal Short-Term Investments.0% Amount ($) Value ($) U.S. Treasury Bills; 0.04%, 8/13/15 (cost $20,000) 20,000 h Other Investment1.2% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $876,981) 876,981 i Total Investments (cost $76,358,669) % Cash and Receivables (Net) % Net Assets % ADRAmerican Depository Receipts ETFExchange-Traded Fund GDRGlobal Depository Receipts a Principal amount stated in U.S. Dollars unless otherwise noted. ARSArgentine Peso BRLBrazilian Real COPColombian Peso IDRIndonesian Rupiah MXNMexican New Peso PENPeruvian New Sol PLNPolish Zloty RUBRussian Ruble ZARSouth African Rand THBThai Baht TRYTurkish Lira UYUUruguayan Peso b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2015, these securities were valued at $5,628,538 or 7.7% of net assets. c Variable rate securityinterest rate subject to periodic change. d Principal amount for accrual purposes is periodically adjusted based on changes in the Argentina Consumer Price Index. e Security issued with a zero coupon. Income is recognized through the accretion of discount. f Principal amount for accrual purposes is periodically adjusted based on changes in the Thai Consumer Price Index. g Non-income producing security. h Held by or on behalf of a counterparty for open financial futures contracts. i Investment in affiliated money market mutual fund. At July 31, 2015, net unrealized depreciation on investments was $4,031,756 of which $4,057,803 related to appreciated investment securities and $8,089,558 related to depreciated investment securities. At July 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Financial 25.2 Foreign/Governmental 19.7 Industrial 12.2 Corporate Bonds 9.2 Consumer Discretionary 7.1 Information Technology 6.5 Health Care 6.0 Consumer Staples 4.1 Telecommunication Services 2.2 Energy 1.7 Materials 1.4 Utilities 1.2 Short-Term/Money Market Investments 1.2 Exchange-Traded Funds 1.0 † Based on net assets. STATEMENT OF OPTIONS WRITTEN July 31, 2015 (Unaudited) Face Amount Covered by Contracts ($) Value ($) Call Options: Brazilian Real, October 2015 @ BRL 140 120,000 (1,547 ) Chilean Peso, September 2015 @ CLP 650 300,000 (12,418 ) Colombian Peso, August 2015 @ COP 265 300,000 (24,362 ) Hungarian Forint, September 2015 @ HUF 295 300,000 (1,418 ) Hungarian Forint, October 2015 @ HUF 140 200,000 (816 ) Indonesian Rupiah, September 2015 @ IDR 140 200,000 (1,318 ) Malaysian Ringgit, October 2015 @ MYR 140 300,000 (4,280 ) Turkish Lira, August 2015 @ TRY 2.9 200,000 (11 ) Turkish Lira, September 2015 @ TRY 3.1 200,000 (501 ) South African Rand, September 2015 @ ZAR 13 300,000 (4,910 ) South African Rand, October 2015 @ ZAR 140 200,000 (2,287 ) South Korean Won, August 2015 @ KRW 1,120 300,000 (12,059 ) South Korean Won, September 2015 @ KRW 1,150 300,000 (6,329 ) Put Options: Brazilian Real, August 2015 @ BRL 2.8 300,000 0 Brazilian Real, October 2015 @ BRL 3.04 300,000 (165 ) Colombian Peso, September 2015 @ COP 242.5 300,000 (3 ) Polish Zloty, October 2015 @ PLN 3.6 300,000 (1,516 ) (premiums received $46,491) ) BRLBrazilian Real CLPChilean Peso COPColombian Peso HUFHungarian Forint IDRIndonesian Rupiah MYRMalaysian Ringgit PLNPolish Zloty ZARSouth African Rand KRWSouth Korean Won TRYTurkish Lira STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS July 31, 2015 (Unaudited) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Brazilian Real, Expiring: 8/4/2015 a 1,325,000 397,301 386,435 (10,866 ) 8/4/2015 b 470,000 147,442 137,075 (10,367 ) Chilean Peso, Expiring 9/30/2015 a 284,690,000 431,316 419,765 (11,551 ) Indian Rupee, Expiring 9/30/2015 a 37,620,000 580,914 579,723 (1,191 ) Indonesian Rupiah, Expiring 9/30/2015 a 6,082,430,000 442,825 444,108 1,283 Mexican New Peso, Expiring: 9/30/2015 c 1,855,000 113,327 114,578 1,251 9/30/2015 d 5,265,000 324,910 325,203 293 Malaysian Ringgit, Expiring 9/30/2015 a 2,885,000 748,748 750,512 1,764 Peruvian New Sol, Expiring 8/6/2015 e 665,000 208,660 208,492 (168 ) Philippine Peso, Expiring 9/30/2015 a 2,450,000 53,699 53,368 (331 ) Polish Zloty, Expiring 9/30/2015 d 1,280,000 343,615 338,709 (4,906 ) Russian Ruble, Expiring 9/30/2015 b 9,325,000 153,221 148,259 (4,962 ) Sales: Proceeds ($) Brazilian Real, Expiring: 8/4/2015 d 220,000 66,769 64,163 2,606 8/4/2015 e 770,000 231,194 224,570 6,624 8/4/2015 f 805,000 258,094 234,777 23,317 10/2/2015 a 1,325,000 389,008 378,414 10,594 Colombian Peso, Expiring 9/30/2015 a 2,614,865,000 960,994 904,537 56,457 Hungarian Forint, Expiring 9/30/2015 g 32,110,000 115,098 114,685 413 Indian Rupee, Expiring 9/30/2015 d 14,980,000 232,273 230,841 1,432 Peruvian New Sol, Expiring: 8/6/2015 d 3,190,000 1,002,199 1,000,134 2,065 8/6/2015 h 280,000 87,719 87,786 (67 ) 8/28/2015 b 765,000 239,699 238,847 852 Romanian Leu, Expiring 9/30/2015 d 1,620,000 397,166 403,350 (6,184 ) Singapore Dollar, Expiring 8/28/2015 f 475,000 346,893 345,934 959 South African Rand, Expiring 9/30/2015 d 9,680,000 757,682 756,790 892 South Korean Won, Expiring 9/30/2015 a 560,910,000 479,588 478,460 1,128 Thai Baht, Expiring 9/30/2015 d 7,310,000 210,876 206,971 3,905 Turkish Lira, Expiring 9/30/2015 d 2,685,000 950,543 951,574 (1,031 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: Citigroup Morgan Stanley Capital Services Bank of America JP Morgan Chase Bank HSBC Goldman Sachs International Barclays Capital Deutsche Bank The following is a summary of the inputs used as of July 31, 2015 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Corporate Bonds+ - 6,763,274 - Equity Securities - Foreign Common Stocks+ 48,311,828 - - Equity Securities - Foreign Preferred Stocks+ 1,278,858 - - Exchange-Traded Funds 710,217 - - Foreign Government - 14,393,204 - Mutual Funds 876,981 - - U.S. Treasury - 20,000 - Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - 115,834 - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - (51,624 ) - ) Options Written - (73,940 ) - ) + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in equity securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized within Level 1 of the fair value hierarchy. Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) and financial futures (other than those traded on an exchange) are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board. Debt securities for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other debt securities are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service approved by the fund's Board. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized within Level 3 of the fair value hierarchy. Financial futures, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. These securities are generally within Level 1 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at period end is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Options: The fund may purchase and write (sell) put and call options to hedge against changes in interest rates, foreign currencies, or as a substitute for an investment. The fund is subject to interest rate risk and currency risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument decreases between those dates. As a writer of an option, the fund may have no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option. There is a risk of loss from a change in value of such options which may exceed the related premiums received. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dynamic Total Return Fund July 31, 2015 (Unaudited) Common Stocks2.6% Shares Value ($) Ireland.0% Irish Bank Resolution 3,069 a,b 0 United States2.6% PowerShares DB Commodity Index Tracking Fund 1,257,830 a 19,785,666 SPDR Barclays High Yield Bond ETF 399,912 15,184,659 Total Common Stocks (cost $38,358,284) Face Amount Covered by Options Purchased5.2% Contracts ($) Value ($) Call Options5.0% U.S. Treasury 10 Year Note Futures, September 2015 @ $116 5,769,000 Number of Contracts Value ($) Call Options.1% Swiss Market Index Futures, September 2015 @ CHF 8,950 2,230 Put Options.1% S & P 500 Index Futures, September 2015 @ 1,950 427 768,600 Swiss Market Index Futures, September 2015 @ CHF 9,075 780 61,597 Total Options Purchased (cost $63,442,644) Principal Short-Term Investments72.9% Amount ($) Value ($) U.S. Treasury Bills: 0.01%, 8/20/15 300,000,000 299,994,300 0.01%, 9/3/15 341,996,000 341,988,476 0.01%, 10/1/15 264,523,000 264,505,541 0.04%, 9/17/15 30,755,000 c 30,753,370 0.05%, 12/10/15 19,215,000 c 19,209,658 Total Short-Term Investments (cost $956,472,171) Other Investment17.3% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $226,707,338) 226,707,338 d Total Investments (cost $1,284,980,437) % Cash and Receivables (Net) % Net Assets % CHF Swiss Franc ETF Exchange-Traded Fund a Non-income producing security. b The valuation of this security has been determined in good faith by management under the direction of the Board of Directors. At July 31, 2015, the value of this security amounted to $0 of net assets. c Held by or on behalf of a counterparty for open financial futures contracts. d Investment in affiliated money market mutual fund. At July 31, 2015, net unrealized appreciation on investments was $1,705,373 of which $7,384,601 related to appreciated invest securities and $5,679,228 related to depreciated investment securities. At July 31, 2015, the cost of investments for federal inc tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Short-Term/Money Market Investments 90.2 Options Purchased 5.2 Exchange-Traded Fund 2.6 † Based on net assets. STATEMENT OF FINANCIAL FUTURES July 31, 2015 (Unaudited) Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 7/31/2015 ($) Financial Futures Long Amsterdam Exchange Index 266 28,754,783 August 2015 102,822 ASX SPI 200 221 22,821,600 September 2015 690,727 Australian 10 Year Bond 55 5,137,566 September 2015 125,213 CAC 40 10 EURO 682 38,079,469 August 2015 299,957 Canadian 10 Year Bond 196 21,442,581 September 2015 637,182 DAX 436 135,343,203 September 2015 2,568,478 Euro-Bond 347 58,840,688 September 2015 1,422,106 FTSE 100 577 59,957,179 September 2015 (24,229 ) FTSE/MIB Index 56 7,235,706 September 2015 337,179 Hang Seng 269 42,551,849 August 2015 25,923 IBEX 35 Index 132 16,191,434 August 2015 (131,347 ) Japanese 10 Year Bond 116 138,103,038 September 2015 590,064 Japanese 10 Year Mini Bond 37 4,405,309 September 2015 22,295 Long Gilt 996 182,448,348 September 2015 2,663,911 Mini MSCI Emerging Markets Index 1,361 61,245,000 September 2015 (4,230,087 ) S&P/ Toronto Stock Exchange 60 Index 434 56,492,839 September 2015 304,979 Standard & Poor's 500 62 32,525,200 September 2015 207,483 Standard & Poor's 500 E-mini 4,391 460,703,720 September 2015 1,238,288 Topix 1,131 151,487,473 September 2015 (458,083 ) U.S. Treasury 10 Year Notes 2,466 314,260,875 September 2015 1,359,456 Financial Futures Short Australian 10 Year Bond 745 (69,590,671 ) September 2015 (1,806,327 ) Canadian 10 Year Bond 1,259 (137,735,765 ) September 2015 (2,875,566 ) Euro-Bond 2,320 (393,401,717 ) September 2015 (9,209,065 ) FTSE 100 1,619 (168,233,403 ) September 2015 (49,240 ) FTSE/MIB Index 82 (10,595,141 ) September 2015 (587,968 ) Standard & Poor's 500 E-mini 1,119 (117,405,480 ) September 2015 (950,924 ) U.S. Treasury 10 Year Notes 2,017 (257,041,438 ) September 2015 (22,385 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) STATEMENT OF OPTIONS WRITTEN July 31, 2015 (Unaudited) Number of Contracts Value ($) Call Options: Swiss Market Index Futures, September 2015 @ CHF 9,075 780 (334,151 ) Put Options: Swiss Market Index Futures, September 2015 @ CHF 8,950 2,230 (124,798 ) (premiums received $905,619) ) CHF-Swiss Franc STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS July 31, 2015 (Unaudited) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Australian Dollar, Expiring: 9/16/2015 a 10,212,041 7,677,479 7,444,421 (233,058 ) 9/16/2015 b 2,699,335 2,060,672 1,967,774 (92,898 ) 9/16/2015 c 17,845,005 13,625,821 13,008,736 (617,085 ) 9/16/2015 d 6,034,270 4,608,867 4,398,891 (209,976 ) 9/16/2015 e 5,520,000 4,089,724 4,023,996 (65,728 ) 9/16/2015 f 13,224,300 10,097,414 9,640,312 (457,102 ) 9/16/2015 g 36,238,430 27,304,348 26,417,261 (887,087 ) 9/16/2015 h 21,972,000 16,907,630 16,017,252 (890,378 ) British Pound, Expiring: 9/16/2015 a 4,306,000 6,721,576 6,722,205 629 9/16/2015 e 10,840,000 17,214,950 16,922,596 (292,354 ) 9/16/2015 i 17,224,000 26,876,984 26,888,819 11,835 Canadian Dollar, Expiring: 9/16/2015 a 3,712,200 2,865,966 2,837,518 (28,448 ) 9/16/2015 e 3,712,200 2,864,301 2,837,518 (26,783 ) 9/16/2015 g 11,136,600 8,603,132 8,512,554 (90,578 ) Euro, Expiring: 9/16/2015 b 3,792,320 4,199,801 4,167,579 (32,222 ) 9/16/2015 c 15,440,160 17,080,553 16,967,999 (112,554 ) 9/16/2015 e 7,855,520 8,695,377 8,632,842 (62,535 ) 9/16/2015 j 19,960,000 22,176,119 21,935,087 (241,032 ) Japanese Yen, Expiring: 9/16/2015 a 239,091,200 1,932,011 1,930,372 (1,639 ) 9/16/2015 b 176,653,725 1,422,258 1,426,265 4,007 9/16/2015 c 348,533,025 2,804,621 2,813,982 9,361 9/16/2015 e 4,249,293,701 34,204,603 34,307,906 103,303 9/16/2015 f 841,973,000 6,862,493 6,797,913 (64,580 ) 9/16/2015 g 995,213,980 8,028,837 8,035,149 6,312 9/16/2015 h 370,738,620 2,984,480 2,993,266 8,786 9/16/2015 j 2,588,683,850 20,841,524 20,900,490 58,966 New Zealand Dollar, Expiring: 9/16/2015 b 1,746,350 1,235,193 1,148,261 (86,932 ) 9/16/2015 d 20,346,495 14,394,555 13,378,240 (1,016,315 ) 9/16/2015 e 29,955,747 21,172,722 19,696,521 (1,476,201 ) 9/16/2015 g 985,705 697,409 648,121 (49,288 ) 9/16/2015 h 22,669,603 16,038,993 14,905,731 (1,133,262 ) 9/16/2015 i 6,098,000 4,317,293 4,009,561 (307,732 ) 9/16/2015 j 48,761,277 34,314,482 32,061,545 (2,252,937 ) Norwegian Krone, Expiring 9/16/2015 j 30,830,376 3,961,312 3,770,281 (191,031 ) Swedish Krona, Expiring: 9/16/2015 b 7,529,060 889,986 873,543 (16,443 ) 9/16/2015 c 30,654,030 3,628,193 3,556,570 (71,623 ) 9/16/2015 e 15,595,910 1,842,998 1,809,483 (33,515 ) Swiss Franc, Expiring 9/16/2015 k 92,810 97,819 96,207 (1,612 ) Sales: Proceeds ($) British Pound, Expiring: 9/16/2015 a 26,390,240 40,628,245 41,198,466 (570,221 ) 9/16/2015 b 5,042,630 7,743,981 7,872,176 (128,195 ) 9/16/2015 c 14,258,340 21,875,523 22,259,052 (383,529 ) 9/16/2015 e 9,131,030 14,073,359 14,254,680 (181,321 ) 9/16/2015 g 12,056,050 18,721,944 18,821,002 (99,058 ) 9/16/2015 h 5,213,160 8,011,011 8,138,395 (127,384 ) 9/16/2015 j 23,207,797 35,677,114 36,230,275 (553,161 ) 9/16/2015 k 10,047,909 15,439,617 15,686,043 (246,426 ) Canadian Dollar, Expiring: 9/16/2015 a 18,406,069 14,685,944 14,069,165 616,779 9/16/2015 b 3,027,780 2,376,901 2,314,364 62,537 9/16/2015 c 12,327,390 9,665,198 9,422,766 242,432 9/16/2015 e 9,843,830 7,808,363 7,524,391 283,972 9/16/2015 f 4,237,800 3,431,084 3,239,274 191,810 9/16/2015 g 1,508,800 1,222,067 1,153,291 68,776 9/16/2015 i 72,407,200 56,094,970 55,346,354 748,616 9/16/2015 j 7,818,378 6,330,107 5,976,184 353,923 9/16/2015 k 16,564,606 13,408,294 12,661,594 746,700 Euro, Expiring: 9/16/2015 a 5,926,945 6,693,595 6,513,430 180,165 9/16/2015 b 8,982,970 10,144,738 9,871,855 272,883 9/16/2015 c 9,726,820 10,986,784 10,689,311 297,473 9/16/2015 d 2,416,750 2,731,853 2,655,893 75,960 9/16/2015 e 31,045,909 35,067,286 34,117,972 949,314 9/16/2015 g 2,118,600 2,394,287 2,328,240 66,047 9/16/2015 j 20,308,215 22,899,332 22,317,759 581,573 New Zealand Dollar, Expiring: 9/16/2015 a 1,878,000 1,241,662 1,234,824 6,838 9/16/2015 b 1,496,740 1,002,024 984,137 17,887 9/16/2015 c 6,093,870 4,076,500 4,006,845 69,655 9/16/2015 e 4,978,390 3,312,842 3,273,394 39,448 9/16/2015 g 5,634,000 3,717,257 3,704,471 12,786 9/16/2015 h 23,675,000 16,441,577 15,566,801 874,776 Norwegian Krone, Expiring: 9/16/2015 a 31,839,000 3,919,042 3,893,627 25,415 9/16/2015 b 8,770,720 1,059,662 1,072,581 (12,919 ) 9/16/2015 c 35,709,360 4,318,105 4,366,938 (48,833 ) 9/16/2015 e 50,006,920 6,113,683 6,115,403 (1,720 ) 9/16/2015 g 95,517,000 11,746,154 11,680,882 65,272 Swedish Krona, Expiring: 9/16/2015 a 16,981,800 1,987,838 1,970,278 17,560 9/16/2015 c 22,066,805 2,666,227 2,560,255 105,972 9/16/2015 e 16,981,800 1,984,667 1,970,278 14,389 9/16/2015 g 69,324,280 8,176,528 8,043,204 133,324 9/16/2015 h 26,804,520 3,238,768 3,109,938 128,830 9/16/2015 j 218,641,999 25,995,436 25,367,480 627,956 Swiss Franc, Expiring: 9/16/2015 b 772,380 817,695 800,649 17,046 9/16/2015 c 3,144,690 3,324,780 3,259,785 64,995 9/16/2015 e 1,599,930 1,693,307 1,658,487 34,820 9/16/2015 f 6,301,000 6,873,268 6,531,616 341,652 9/16/2015 g 32,059,671 34,557,859 33,233,053 1,324,806 9/16/2015 h 18,828,697 20,301,029 19,517,827 783,202 9/16/2015 j 10,995,444 11,856,908 11,397,876 459,032 9/16/2015 k 448,279 487,509 464,686 22,823 Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: a Bank of Montreal b BNP Paribas c Credit Suisse d Deutsche Bank e HSBC f Societe Generale g UBS h Westpac Bank i Royal Bank of Canada j Citigroup k Goldman Sachs International Implied Upfront Unrealized Pay/ Notional Reference (Pay) /Receive Credit Market remiums Receivable Appreciation Receive Amount ($) Entity Counterparty Fixed Rate (%) Spread (%) Expriration Value (Payable) ($) PF_CRG_RMN P_ICM_AC_UNPD_AT ICM_AC_UNPD_AT P_ICM_AC_UNPD_AT ICM_AC_UNPD_ (Depreciation) ($) Receive 20,765,354 TRS SPDR Barcl Citigroup - N/A 12/16/2015 105,479,553.18 - (16,758.00 ) 7,933.68 105,488,378 16,758.00 7,933.68 (183,416 ) Receive 8,351,160 TRS SPDR Barcl Citigroup - N/A 12/16/2015 (73,662 ) Receive 10,151,563 TRS SPDR Barcl Citigroup - N/A 12/16/2015 (87,449 ) Gross Unrealized Depreciation ) The following is a summary of the inputs used as of January 31, 2015 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Foreign Common Stocks+ - - 0 0 Exchange-Traded Funds 34,970,325 - - Mutual Funds 226,707,338 - - U.S. Treasury - 956,451,345 - Other Financial Instruments: Financial Futures++ 12,596,063 - - Forward Foreign Currency Exchange Contracts++ - 11,130,643 - Options Purchased 66,841,678 1,268,454 - Liabilities ($) Other Financial Instruments: Financial Futures++ (20,345,221 ) - - ) Forward Foreign Currency Exchange Contracts++ - (13,395,695 ) - ) Options Written - (863,536 ) - ) Swaps++ - (344,528 ) - ) + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at period end is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Options: The fund may purchase and write (sell) put and call options to hedge against changes in interest rates, foreign currencies, or as a substitute for an investment. The fund is subject to interest rate risk and currency risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument decreases between those dates. As a writer of an option, the fund may have no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option. There is a risk of loss from a change in value of such options which may exceed the related premiums received. For financial reporting purposes, forward rate agreements are classified as interest rate swaps. Swap Transactions: The fund enters into swap agreements to exchange the interest rate on, or return generated by, one nominal instrument for the return generated by another nominal instrument. Swap agreements are privately negotiated in the over-the-counter (“OTC”) market or centrally cleared. The fund enters into these agreements to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. For OTC swaps, the fund accrues for the interim payments on a daily basis, with the net amount recorded within unrealized appreciation (depreciation) on swap agreements in the Statement of Assets and Liabilities. Once the interim payments are settled in cash, the net amount is recorded as a realized gain (loss) on swaps, in addition to realized gain (loss) recorded upon the termination of swap transactions in the Statement of Operations. Upfront payments made and/or received by the fund, are recorded as an asset and/or liability in the Statement of Assets and Liabilities and are recorded as a realized gain or loss ratably over the agreement’s term/event with the exception of forward starting interest rate swaps which are recorded as realized gains or losses on the termination date. Fluctuations in the value of swap agreements are recorded for financial statement purposes as unrealized appreciation or depreciation on swap transactions. Centrally Cleared Swaps: Upon entering into centrally cleared swap agreements, an initial margin deposit is required with a counterparty, which consists of cash or cash equivalents. The amount of these deposits is determined by the exchange on which the agreement is traded and is subject to change, The change in valuation of centrally cleared swaps is recorded as a receivable or payable for variation margin in the Statement of Assets and liabilities. Payments received from (paid to) the counterparty, including upon termination, are recorded as realized gain (loss) in the Statement of Operations. Interest Rate Swaps: Interest rate swaps involve the exchange of commitments to pay and receive interest based on a notional principal amount. The fund enters into these agreements for a variety of reasons, including to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. The fund may elect to pay a fixed rate and receive a floating rate, or receive a fixed rate and pay a floating rate on a notional principal amount. The net interest received or paid on interest rate swap agreements is included within unrealized appreciation (depreciation) on swap contracts in the Statement of Assets and Liabilities. Interest rate swaps are valued daily and the change, if any, is recorded as an unrealized gain or loss in the Statement of Operations. When a swap contract is terminated early, the fund records a realized gain or loss equal to the difference between the current realized value and the expected cash flows. The fund’s maximum risk of loss from counterparty credit risk is the discounted net value of the cash flows to be received from the counterparty over the contract’s remaining life, to the extent that the amount is positive. This risk is mitigated by having a master netting arrangement between the fund and the counterparty and by the posting of collateral by the counterparty to the fund to cover the fund’s exposure to the counterparty. Credit Default Swaps: Credit default swaps involve commitments to pay a fixed interest rate in exchange for payment if a credit event affecting a third party (the referenced company, obligation or index) occurs. Credit events may include a failure to pay interest or principal, bankruptcy, or restructuring. The fund enters into these agreements to manage its exposure to the market or certain sectors of the market, to reduce its risk exposure to defaults of corporate and sovereign issuers, or to create exposure to corporate or sovereign issuers to which it is not otherwise exposed. For those credit default swaps in which the fund is paying a fixed rate, the fund is buying credit protection on the instrument. In the event of a credit event, the fund would receive the full notional amount for the reference obligation. For those credit default swaps in which the fund is receiving a fixed rate, the fund is selling credit protection on the underlying instrument. The maximum payouts for these contracts are limited to the notional amount of each swap. Credit default swaps may involve greater risks than if the fund had invested in the reference obligation directly and are subject to general market risk, liquidity risk, counterparty risk and credit risk. The maximum potential amount of future payments (undiscounted) that a fund as a seller of protection could be required to make under a credit default swap agreement would be an amount equal to the notional amount of the agreement which may exceed the amount of unrealized appreciation or depreciation reflected in the Statement of Assets and Liabilities. Notional amounts of all credit default swap agreements are disclosed in the following chart, which summarizes open credit default swaps on index issues entered into by the fund. These potential amounts would be partially offset by any recovery values of the respective referenced obligations, underlying securities comprising the referenced index, upfront payments received upon entering into the agreement, or net amounts received from the settlement of buy protection credit default swap agreements entered into by the fund for the same referenced entity or entities. GAAP requires disclosure for (i) the nature and terms of the credit derivative, reasons for entering into the credit derivative, the events or circumstances that would require the seller to perform under the credit derivative, and the current status of the payment/performance risk of the credit derivative, (ii) the maximum potential amount of future payments (undiscounted) the seller could be required to make under the credit derivative, (iii) the fair value of the credit derivative, and (iv) the nature of any recourse provisions and assets held either as collateral or by third parties. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Advantage Funds, Inc. By: /s/ Bradley J.
